Title: James Madison to Duff Green, 12 April 1828
From: Madison, James
To: Green, Duff


                        
                            
                                
                            
                            
                                
                                    
                                
                                Apl. 1828
                            
                        
                        
                        J. Madison incloses $15: The balance of $3. after paying the $12. charged for the Telegraph, to the 1—st. of
                            Feby. General Green may have handed to Mrs. Cutts.
                        
                            
                                
                            
                        
                    